Citation Nr: 1043355	
Decision Date: 11/18/10    Archive Date: 11/24/10	

DOCKET NO.  07-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder. 

2.  Entitlement to service connection for a chronic back 
disorder. 

3.  Entitlement to service connection for a bilateral hearing 
loss. 

4.  Entitlement to service connection for a chronic right foot 
disability. 

5.  Entitlement to an initial evaluation in excess of 10 percent 
for the postoperative residuals of surgical removal of left 
exostosis talus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 
1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

For reasons which will become apparent, the appeal as to the 
issues of service connection for an acquired psychiatric disorder 
(to include posttraumatic stress disorder) and an initial 
evaluation in excess of 10 percent for the postoperative 
residuals of surgical removal of left exostosis talus is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A chronic back disorder is not shown to have been present in 
service, or for many years thereafter, nor is it the result of 
any incident or incidents of the Veteran's period of active 
military service.

2.  Bilateral hearing loss is not shown to have been present in 
service, or for many years thereafter, nor is it the result of 
any incident or incidents of the Veteran's period of active 
military service.

3.  The Veteran does not currently exhibit a hearing loss 
disability as defined by VA regulations.

4.  A chronic right foot disability is not shown to have been 
present in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the Veteran's period of 
active military service.


CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.385 (2010).

3.  A chronic right foot disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence she is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in May 
and July 2005.  In that correspondence, VA informed the Veteran 
that, in order to substantiate her claims for service connection, 
the evidence needed to show that she had a current disability, a 
disease or injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on her claims.  Moreover, neither the Veteran 
nor her representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence she 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on her behalf, VA informed her that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed her that, on her behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as VA treatment records and 
examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes her 
multiple contentions, as well as service treatment and 
administrative records, and both VA and private treatment records 
and examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for chronic 
back and right foot disabilities, as well as for bilateral 
hearing loss.  In pertinent part, it is contended that the 
Veteran's current back and right foot disabilities had their 
origin during her period of active military service.  It is 
further contended that the Veteran's current hearing loss is the 
result of acoustic trauma from T-37 aircraft during her period of 
active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence of a disease or injury and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a degree 
of 10 percent within one year of date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Finally, for the purpose of applying the laws administered by the 
VA, impaired hearing is considered to be a disability when the 
auditory threshold at any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores utilizing the Maryland CNC Tests 
are less than 94 percent.  38 C.F.R. § 3.385 (2010).

In the present case, service treatment records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic back or right foot disabilities, or bilateral 
hearing loss.  In point of fact, at no time during the Veteran's 
period of active military service did she receive treatment for 
or a diagnosis of back or right foot disabilities.  Moreover, at 
all times during the Veteran's period of active military service, 
her hearing was entirely within normal limits.  Significantly, at 
the time of a service separation examination in February 1979, 
the Veteran's spine and musculoskeletal system, as well as her 
feet and ears (including her hearing), were within normal limits, 
and no pertinent diagnoses were noted.

In fact, the earliest clinical indication of the presence of any 
of the disabilities at issue is revealed by a VA podiatric 
examination dated in May 2005, approximately 25 years following 
the Veteran's discharge from service, at which time radiographic 
studies of the Veteran's right foot showed evidence of hallux 
abductor valgus, though with no destructive joint disease.  
Chronic hearing loss (in the form of mild bilateral high 
frequency sensorineural hearing loss) and a chronic back disorder 
(in the form of right sacroiliac pain) were similarly first shown 
in 2007 and 2008, respectively, many years following the 
Veteran's discharge from service.

The Board observes that, at the time of a VA audiometric 
examination in May 2007 (which examination, it should be noted, 
involved a full review of the Veteran's claims folder), it was 
noted that hearing tests from July 1974 through February 1979 all 
showed hearing within normal limits bilaterally.  When 
questioned, the Veteran gave a history of noise exposure from T-
37 aircraft while in service.  Audiometric evaluation revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
15
25
30
LEFT
20
20
10
25
30

Speech recognition scores utilizing the Maryland CNC word lists 
were 96 percent in the right ear, and 100 percent in the left 
ear.  Significantly, in the opinion of the examining audiologist, 
the Veteran displayed hearing within normal limits for rating 
purposes bilaterally.  Moreover, according to the examiner, since 
the Veteran's hearing was within normal limits for rating 
purposes, it was not necessary to discuss the etiology of the 
Veteran's hearing loss.

In evaluating the Veteran's claims, the Board has a duty to 
assess the credibility and weight to be given to the evidence of 
record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
that regard, and as noted above, the Veteran has attributed the 
origin of her back and right foot disabilities, as well as her 
bilateral hearing loss, to her active military service.  However, 
not until February 2005, almost 25 years following her discharge 
from service, did she claim service connection for the 
disabilities at issue.  Significantly, and as previously noted, 
the Veteran's bilateral hearing loss, as well as chronic 
disorders of the back and right foot, were first clinically 
documented many years following her discharge from service.  The 
passage of many years between discharge from service and medical 
documentation of a claimed disability, it should be noted, is a 
factor which tends to weigh against a claim for service 
connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  More importantly, for service connection to be 
established by continuity of symptomatology, there must be 
medical evidence which relates a current condition to that 
symptomatology.  See Savage, supra.  In this case, there is no 
such medical evidence suggesting a link between the Veteran's 
chronic low back and right foot disabilities, or bilateral 
hearing loss, and some incident or incidents of the Veteran's 
period of active military service.  Moreover, as noted above, the 
Veteran currently exhibits no evidence of hearing loss disability 
as defined by VA regulation.  With regard to the right foot, a 
May 2005 VA x-ray report showed a normal right foot.  None of the 
treatment records in the claims file shows that the Veteran 
reported a current right foot problem or any history symptoms of 
the right foot since service.  In the September 2010 Informal 
Hearing Presentation, the Veteran's representative asserted 
continuity of right foot symptoms since service.  However, to the 
extent that continuity is asserted by the Veteran, the Board does 
not find that assertion credible as it is inconsistent with the 
evidence of record which fails to show evidence of continuity.

The Board acknowledges the Veteran's statements regarding the 
origin of the disabilities at issue.  However, the Board rejects 
those assertions to the extent that the Veteran seeks to 
etiologically relate her current back and right foot 
disabilities, or bilateral hearing loss, to various inservice 
incidents, including, in the case of hearing loss, inservice 
acoustic trauma.  The Veteran's statements and history, it should 
be noted, when weighed against the objective evidence of record, 
are neither credible nor of particular probative value.  
Moreover, while the absence of medical reports alone cannot be 
used to refute continuity of symptomatology, the absence of 
evidence of the disabilities at issue in service, as well as the 
prolonged postservice period without complaint, factor against 
the Veteran's assertions.  Significantly, the Veteran, as a lay 
person, is not competent to create the requisite causal nexus for 
her back and right foot disabilities, or bilateral hearing loss.  
Rather, evidence which requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, skill, 
experience, training or education, none of which the Veteran has.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's back and right foot disabilities, or 
bilateral hearing loss, first persuasively documented many years 
following service discharge, with any incident or incidents of 
her period of active military service.  Accordingly, service 
connection for those disabilities must be denied.


ORDER

Service connection for a chronic back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a chronic right foot disability is denied.


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for an acquired psychiatric disorder (including 
posttraumatic stress disorder), as well as an initial evaluation 
in excess of 30 percent for the postoperative residuals of 
surgical removal of left exostosis talus.  However, based upon a 
review of the file, there currently exists some question as to 
the exact nature and etiology of the Veteran's psychiatric 
disability, as well as the current severity of her service-
connected left foot disability.

As regards the Veteran's claimed psychiatric disorder, the Board 
notes that, at the time of the filing of the Veteran's original 
claim in February 2005, she indicated that she was suffering from 
"mental stress" as the result of a combination of an inservice 
"sexual assault" and sexual harassment by her commanding officer.  
See 38 C.F.R. § 3.304(f)(5) (effective July 13, 2010).  However, 
in conjunction with the filing of her Notice of Disagreement in 
September 2006, the Veteran added to her list of inservice 
"stressors" an incident in which a good friend of hers was the 
victim of an episode of domestic violence.  In that regard, a 
review of service personnel records is significant for a June 
1978 Performance Report in which it was indicated that the 
Veteran had functioned as a "go between" between her commander 
and the security police, family, and friends during the "sudden 
and tragic death" of one of her fellow squadron members.  While 
it is true that service treatment records are negative for 
evidence of an acquired psychiatric disorder, including 
posttraumatic stress disorder, the Veteran has, since discharge, 
received a diagnosis of and treatment for a major depressive 
disorder.  However, to date, the Veteran has yet to be afforded a 
VA psychiatric examination in order to more accurately determine 
the relationship, if any, between her reported inservice 
"stressors" and her current psychiatric disability.  Such an 
examination is necessary prior to a final adjudication of the 
Veteran's claim for service connection.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).

Turning to the issue of an initial evaluation in excess of 30 
percent for the postoperative residuals of surgical removal of 
left exostosis talus, the Board notes that the Veteran last 
underwent a VA examination for the purpose of determining the 
current severity of that disability in May 2005, more than 5 
years ago. Moreover, since the time of that examination, the 
Veteran has voiced continued complaints of pain in the joint 
involving her left ankle and foot, as well as paresthesias.  
Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA examination would be 
appropriate prior to a final adjudication of the Veteran's claim 
for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Accordingly, in light of the aforementioned, and in deference to 
the request of the Veteran's accredited representative, the case 
is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
June 2009, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and her 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded VA 
psychiatric and orthopedic examinations in 
order to more accurately determine the 
exact nature and etiology of her current 
psychiatric disability, as well as the 
current severity of her service-connected 
left foot disability.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination.  Moreover, the 
Veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have an 
adverse effect on her claims.  

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the psychiatric 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from a chronic, 
clinically-identifiable psychiatric 
disability (including posttraumatic stress 
disorder), and, if so, whether that 
disability at least as likely as not had 
its origin during the Veteran's period of 
active military service, including as the 
result of the previously-reported 
stressors.  A complete rationale must be 
provided for any opinion offered, and 
all information and opinions, when 
obtained, must be made a part of the 
Veteran's claims folder.

Following completion of the orthopedic 
examination, the examiner shoulder 
specifically comment regarding the severity 
of the Veteran's service-connected 
postoperative residuals of surgical removal 
of left exostosis talus, to include any and 
all limitation of motion (e.g., flexion 
and/or extension), as well as any 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also discuss factors associated with 
disability, such as objective indications 
of pain or pressure on manipulation.  In 
addition, the examiner should inquire as to 
whether the Veteran experiences flare-ups 
associated with her service-connected left 
foot disability.  To the extent possible, 
any additional function loss or limitation 
of motion attributable to such flare-ups 
should be described.

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiners prior 
to completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

3.  The RO/AMC should then readjudicate the 
Veteran's claim for service connection for 
an acquired psychiatric disorder, to 
include posttraumatic stress disorder, as 
well as her claim for an initial evaluation 
in excess of 10 percent for the 
postoperative residuals of surgical removal 
of left exostosis talus.  Should the 
benefits sought on appeal remain denied, 
the Veteran and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on the 
claims for benefits since the issuance of a 
Statement of the Case (SSOC) in July 2009.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


